413 So. 2d 465 (1982)
CITY OF LAKE WORTH, Appellant,
v.
PALM BEACH COUNTY POLICE BENEVOLENT ASSOCIATION, Appellee.
No. 81-695.
District Court of Appeal of Florida, Fourth District.
May 5, 1982.
Frank A. Kreidler, Lake Worth, for appellant.
Michael M. Switzer and Michael R. Hall, Asst. Gen. Counsel, and Thomas Criss, Legal Intern, Tallahassee, for appellee Florida Public Emp. Relations Com'n.
William Rodriguez of Panza & O'Donnell, Fort Lauderdale, for appellee Palm Beach County Police Benev. Ass'n.
*466 PER CURIAM.
This is an appeal from a final administrative order entered by the Public Employees Relations Commission ("PERC") which (1) found that appellant had committed an unfair labor practice, and (2) awarded attorneys' fees to appellee. We affirm. The agency order is based upon findings which are supported by competent, substantial evidence in the record. Pasco County School Board v. Florida Public Employees Relations Commission, 353 So. 2d 108 (Fla. 1st DCA 1977); § 447.504(2), Fla. Stat. (1979). The award of attorneys' fees under Section 447.503(6)(c), Florida Statutes (1979), has not been shown by appellant to have been an abuse of discretion by PERC. International Brotherhood of Painters v. Anderson, 401 So. 2d 824 (Fla. 5th DCA 1981).
AFFIRMED.
DOWNEY and HERSEY, JJ., and OWEN, WILLIAM C., Jr., (Retired) Associate Judge, concur.